DETAILED ACTION
This office action is response to 10/21/2021. Claims 1, 4, 6-11, 14 and 16-20 are amended. Claims 2-3, 5, 12-13 and 15 cancelled. Claims 1, 4, 6-11, 14 and 16-20 are presented for examination. Corrected dependency of claim 8 and 18.
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative T. David Bomzer, Reg. No. 48770 on 02/11/2022.
The application has been amended as follows:
8. (Currently Amended) The alarm unit of claim [[2]] 1 wherein the plurality of self-tests includes a third test, which is a self-test as a part of a system test, initiated by the first alarm unit following receiving a first instruction from a second alarm unit of the plurality of alarm units.
18. (Currently Amended) The method of claim [[12]] 11 wherein the plurality of self-tests includes a third test, which is a self-test as a part of a system test, initiated by the first alarm unit following receiving a first instruction from a second alarm unit of the plurality of alarm units.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-7 in Remarks, filed 10/21/2021, with respect to claims 1, 4, 6-11, 14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Piccolo, Ill (US 2014/0266677 A1)  in view of Right (US 2004/0257235 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1, 4, 6-11, 14 and 16-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record, specifically Piccolo, Ill (US 2014/0266677 A1)  teaches a method for testing notification appliances in an alarm system, the method comprising: actuating an input device on the notification appliance a first time, whereby a notification feature of the notification appliance is activated for a test period; automatically entering a waiting period after expiration of the test period; actuating the input device on the notification appliance a second time during the waiting period, whereby a signal is transmitted from notification appliance; and creating record of the pass signal, such record including an address of the notification appliance and a time and date when the pass signal was received (Fig. 1, Abstract, actuating an input device of a notification appliance in the alarm system, para 13, alarm system 10 include a plurality of notification appliances 12, and varieties of notification appliances sirens, bells, buzzers, etc, para 17, input devices 22 shown in FIG. 1, magnetic switches, para 27, notification appliance 12 include sensors (i.e. magnetic sensor), microphone, sound detector, camera, photo eye, light detector, etc., upon initiating a self-test of a properly equipped notification appliance 12, by actuating the input device 22 (i.e., by actuator)).
 Right (US 2004/0257235 A1) teaches a device for detecting an ambient condition, comprising: first sensor that determines presence of first condition and provides a first alarm signal; switch with a first engaged position for activating a first activity and a second engaged position for activating second activity; and control unit comprising a processor coupled to sensor, the control unit providing a status message indicative of the state of the first alarm signal (para 022, sensor unit of a detection system coupled to multiple individual sensors, Para 042, FIG. 3 shows a flow chart of the logic operation of functions detector and mechanical switch (i.e. magnetic sensor)).
However, the prior arts of record fail to teach, make obvious, or suggest, an alarm unit comprising: an alarm controller, monitors plurality of self-tests including: first test is a selftest initiated by the first alarm unit as a standalone test, wherein the first test comprises the first alarm unit performing the selftest when the mechanical actuator is first actuated and thereafter a first period of time lapses without a second actuation of the mechanical actuator; and second test is a selftest initiated by the first alarm unit as part of an alarm system test, wherein the second test comprises the first alarm unit providing the plurality of alarm units with a first instruction to perform the selftest after the mechanical actuator is first actuated and thereafter the magnetic sensor is engaged within a second period of time, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 4, 6-11, 14 and 16-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689